Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 3/2/2022, with respect to 35 U.S.C 103 have been fully considered and are persuasive.  The rejections of 11/2/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 20 are allowed.
REASONS FOR ALLOWANCE
Claims 1-3, 5-6, and 8-21 are being allowed.
The following is an examiners statement of reasons for allowance:
	With respect to independent claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed A laser cutting nozzle for a laser machining unit which includes wherein, in the entire divergence portion, the wall of the passage is at an angle of inclination relative to the passage longitudinal axis of at most 50, and the length of the divergence portion is less than 5 times the diameter of the constriction; and wherein the divergence portion has a length that is more than 1.4 times and less than 1.7 times the length of the convergence portion.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to independent claim 1, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US-6423928-B1 Piwczyk; Bernhard P.
US-4913405-A Van Der Have; Philippe 

The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising and wherein the divergence portion has a length that is more than 1.4 times and less than 1.7 times the length of the convergence portion as recited in independent claim 1.
          The closest prior art references of record are US-6423928-B1 Piwczyk; Bernhard P., US-4913405-A Van Der Have; Philippe.  While Piwczyk does disclose A laser cutting nozzle (nozzle 30; gas assist nozzle 74) for a laser machining unit (abstract), the laser cutting nozzle comprising: a passage (internal passageway 32, conical section 34, throat section 36, and expansion section 38)  for a laser beam and a gas (nozzle 74; laser beam is shown to pass through 74 in figure 4, 74 is a design of type of fig. 3 column 6 lines 54 and 56 and fig. 3 is the standoff distance graph of the nozzle design of fig. 2 column 6 lines 17 and 18), the passage extending between a nozzle inlet (internal passageway 32, conical section 34, throat section 36 ) and a nozzle mouth (negative conical expansion section 38) along a passage longitudinal axis (an inlet orifice that is coaxial with the discharge orifice, column 5 lines 17 and 18), the passage converging continuously towards the nozzle mouth (conical section 34 has a taper of about 25 degrees column 6 line 3; see figure 2 below) thereof in a convergence portion in a convergence portion (conical section 34), to a constriction of the passage (throat section 36), as far as a constriction of the passage, Piwczyk does not disclose and wherein the divergence portion has a length that is more than 1.4 times and less than 1.7 times the length of the convergence portion.  While Van Der Have does teach the constriction of the passage comprising a point at which the convergence portion and the divergence portion meet such that the convergence portion transitions directly into the divergence portion at the point of the constriction (fig. 1 shows first section 4 comprising passage 2 which flows into second section 5, fig. 1 and column 2 lines 15 and 16 further disclose the absence of a cylindrical portion of constant diameter because section 5 is frustoconical and according to claim 5, a first of said sections having an inlet and an outlet and an inside diameter which decreases from said inlet to said outlet, and having an inner envelope which is tangent at said outlet to a cylinder having a diameter d, the second section of said sections being cylindrical and having a diameter D and a length l, the ratio D/d being between 1.1 and 1.3 and the ration l/d being between 0.35 and 1), Van Der Have does not teach and wherein the divergence portion has a length that is more than 1.4 times and less than 1.7 times the length of the convergence portion.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having and wherein the divergence portion has a length that is more than 1.4 times and less than 1.7 times the length of the convergence portion, thus independent claim 1 reads over the prior art of record and is considered to have allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763